Per CtjRiam :
The petition was filed in this court on February 1, 1912, and is based upon a claim' alleged to have arisen between 1889 and 1904. The defendants demur to the petition and assign two grounds of demurrer: (1) That the claim alleged *382sounds in tort; (2) that it is barred by the statute of limitations.
It is unnecessary to discuss the first ground of demurrer, because every claim cognizable by this court is barred by the statute unless the petition setting forth a statement thereof is filed in the court, as provided by law, within six years after the claim first accrues, and the said claim, if it were conceded that otherwise the court has jurisdiction, accrued, according to the averments of the petition, more than six years prior to the bringing of the suit. The claimant does not bring himself within any of the disabilities enumerated in said statute which postpone the bar of the statute, and the court can not engraft upon it any other disability than those provided for therein. Kendall v. United States, 107 U. S., 123. This case also holds that where the petition shows that the claim is barred by the statute of limitations applicable to the Court of Claims the objection is properly taken by demurrer.
The demurrer should therefore be sustained and the petition dismissed. And it is so ordered.